THE THIRTEENTH COURT OF APPEALS

                                   13-19-00108-CV


                             TIMOTHY WILKINS
                                   v.
                 LAGUNA BAY CONDOMINIUM ASSOCIATION, INC.


                                    On Appeal from the
                     445th District Court of Cameron County, Texas
                           Trial Cause No. 2015-DCL-01858


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

September 17, 2020